Citation Nr: 0122436	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  94-24 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
right zygomatic bone fracture with dental malocclusion, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Esq.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1958 to 
April 1963.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.  

In June 1997, the Board remanded the claim for the purpose of 
obtaining additional medical information.  

The issue on appeal was previously the subject of a June 1999 
Board decision.  However, the Board decision on this issue 
was vacated by means of a November 2000 Order of the United 
States Court of Appeals for Veterans Claims (Court), pursuant 
to a November 2000 Joint Motion for Partial Remand and Stay 
of Further Proceedings (Joint Motion).  Accordingly, the 
Court remanded the claim to the Board.


REMAND

As set forth in the 2000 Joint Motion, in April 1992, the 
Court awarded service connection for dental malocclusion and 
instructed the VA to assign an appropriate rating for the 
residuals of a fracture of the right zygomatic bone.  
Thereafter, upon receiving the claim, the RO issued a June 
1992 rating decision that assigned a 10 percent disability 
rating using the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 9907 and 9910 (1988).  

Subsequently, an increased disability evaluation for the 
veteran's service connected fracture, right zygomatic bone 
with dental malocclusion was denied by means of a March 1994 
rating action.  The veteran perfected a timely appeal of this 
action to the Board.  In June 1997, the Board remanded the 
case to the RO for scheduling of a VA examination in order to 
ascertain whether the veteran's present dental problems were 
attributable to his service connected zygoma fracture and for 
consideration of the veteran's claim in light of a recent 
change in relevant rating criteria.  

While examinations were scheduled on two different occasions, 
the evidence shows that the veteran did not report for these 
examinations.  However, as noted in the Joint Motion, the 
evidence showed that the veteran failed to report for at 
least one of the scheduled examinations due to illness.

While the veteran was afforded a September 1995 VA 
examination, it was found in the Joint Motion that this 
examination was inadequate for rating purposes as the 
examiner did not appear to take into account a prior decision 
of the Court, issued in 1992, wherein service connection for 
dental malocclusion was granted.  In light of the above, the 
case was remanded by the Court to afford the veteran an 
examination and ensure that the prior 1997 Board Remand is 
complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(where the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance).

In issuing this Remand, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100-5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should schedule the veteran 
for an examination of his jaw and teeth 
by an oral surgeon in order to determine 
the severity of his service connected 
right zygomatic bone fracture with dental 
malocclusion.  All communications with 
the veteran must be documented.

The claims folder, a copy of this remand, 
and a copy of the 1992 Court opinion 
granting service connection for dental 
malocclusion must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should 
indicate on the examination report 
whether or not he or she reviewed these 
materials prior to the examination.  All 
necessary tests, including x-rays, should 
be conducted, and clinical findings 
should be recorded in detail.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  A complete rationale for all 
conclusions reached should be recorded.  
If these matters cannot be medically 
determined without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.  

a)  The examiner should review the 
Court's 1992 decision and express an 
opinion as to whether the veteran's 
current dental problems are 
attributable to his service 
connected zygoma fracture with 
malocclusion.

b)  With regard to the maxilla and 
mandible, the examiner should state 
whether there is any loss of 
substance of body or loss of 
continuity and whether this is 
related to his service-connected 
disability. 

c)  The examiner should ascertain 
whether there is any loss of 
masticatory surface, and, if so, 
whether it can be restored by 
suitable prosthesis. Supporting 
clinical findings should be included 
in the final examination report.

2.  The RO should advise the veteran of 
the provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

3. Thereafter, the RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report(s).  
The Court has held that, if the requested 
examination(s) does not include adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  In addition, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied, and the veteran should 
be advised to submit any additional 
revellent evidence or notify the VA so it 
obtain that evidence.  If the veteran's 
claim remains denied, either in whole or 
in part, he and his representative, if 
any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The Board 
intimates no opinion as to the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that if there is additional 
evidence that can be obtained or generated, he should submit 
that evidence to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




